Citation Nr: 9927125	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    

The Board notes that in a July 1998 rating decision, the RO 
granted the appellant's claim for entitlement to an increased 
rating for his service-connected bilateral hearing loss.  At 
that time, the RO increased the appellant's disabling rating 
from zero percent to 10 percent for his bilateral hearing 
loss.  In addition, also in the July 1998 rating decision, 
the RO denied the appellant's claims of entitlement to an 
increased (compensable) rating for his service-connected 
tinnitus and entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 based upon hospitalization 
from October 2, 1997 to November 18, 1997.  In a July 1998 
correspondence from the RO to the appellant, the RO provided 
notice of the above decision and the appellant's appellate 
rights.

In September 1998, the appellant filed a Notice of 
Disagreement (NOD).  At that time, he indicated that he was 
"in disagreement with" the RO's findings, and he asked that 
his claim be "reconsidered."  

The Board observes that in light of the above, it appears 
that the appellant's September 1998 NOD is unclear as to 
whether the appellant is disagreeing with all or some of the 
RO's decisions in the July 1998 rating action.  Accordingly, 
the Board requests that the RO contact the appellant in order 
to clarify this matter and thereafter, take any appropriate 
actions.  

The Board further notes that in the appellant's September 
1998 NOD, the appellant raises the issues of entitlement to 
an increased rating for his service-connected conversion 
reaction and entitlement to service connection for a heart 
disability, as secondary to his conversion reaction.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.


REMAND

The Board observes that in May 1996, a hearing was conducted 
at the RO before a local hearing officer.  The Board further 
notes that in the appellant's September 1998 substantive 
appeal, he requested an additional "teleconferencing" 
hearing.  In an August 1999 correspondence from the Board to 
the appellant, the Board requested that the appellant clarify 
as to whether or not he wanted a hearing, and if he did, what 
type of hearing.  The Board observes that in the appellant's 
August 1999 response, he indicated that he wanted a hearing 
before a Member of the Board at the RO.  

Accordingly, in light of the above, in order to give the 
appellant every consideration with respect to the present 
appeal, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action: 

The appellant should be scheduled for a 
personal hearing at the RO before a 
traveling member of the Board.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












